Citation Nr: 1013189	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  08-39 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for the Veteran's 
cause of death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318.

(The issue of whether the Board of Veterans' Appeals (Board) 
decision of August 11, 1997, that denied a claim of service 
connection for bilateral macular degeneration, should be 
revised or reversed on the grounds of clear and unmistakable 
error (CUE) is addressed in a separate decision under a 
separate docket number).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs

WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Daughter


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1942 to 
December 1945.  He died in March 2008.  The appellant is the 
Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

In November 2009, the Veteran's daughter and his widow, the 
appellant, appeared at a hearing before the undersigned 
Veterans Law Judge.  During the hearing, the appellant 
indicated her desire to withdraw the claim for entitlement 
to service connection for the Veteran's cause of death.  She 
said she seeks benefits based upon his service-connected eye 
disability which was rated totally disabling in June 2003.  
The transcript of the hearing has been associated with the 
claims file.

In conjunction with her claim for benefits, the appellant 
raised the issue of CUE with the Board's August 1997 
decision which denied service connection for the Veteran's 
bilateral macular degeneration.  The CUE claim has been 
adjudicated in a separate Board decision.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  On November 5, 2009, prior to the promulgation of a 
decision in the appeal, the appellant testified before the 
Board that she wished to withdraw her current claim on 
appeal for service connection for the Veteran's cause of 
death.  A transcript of the testimony has reduced the 
appellant's request to writing and has been associated with 
the claims file.

2.  The Veteran died more than 5 years following his 
separation from active service, and was not receiving or 
entitled to receive compensation at the 100 percent rate for 
the 10-year period immediately preceding his death.


CONCLUSION OF LAW

1.  Because the appellant has withdrawn her appeal on the 
issue of entitlement to service connection for the Veteran's 
cause of death, the Board does not have jurisdiction to 
consider the claim.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.101, 20.202, 20.204 (2009).

2.  The criteria for an award of DIC benefits pursuant to 
the provisions of 38 U.S.C.A. § 1318 have not been met.  38 
U.S.C.A. §§ 1318, 5107, 5109A (West 2002); 38 C.F.R. §§ 
3.22, 4.16 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal of Appeal

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 
20.202.  Withdrawal may be made by the appellant or by an 
authorized representative.  38 C.F.R. § 20.204.  In this 
case, during her testimony before the Board in November 
2009, the appellant indicated her desire to withdraw the 
claim for entitlement to service connection for the 
Veteran's cause of death.  This oral testimony, transcribed 
to a written statement and associated with the claims file, 
constitutes a written withdrawal of the substantive appeal 
with regard to the issue of entitlement to service 
connection for the Veteran's cause of death.  See Tomlin v. 
Brown, 5 Vet. App. 355 (1993).

Accordingly, there remain no allegations of errors of fact 
or law for appellate consideration as to the issue of 
entitlement to service connection for the cause of the 
Veteran's death.  As the Board does not have jurisdiction to 
review the claim, it must be dismissed without prejudice.  
38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 
20.204(b), (c).

DIC under 38 U.S.C.A. § 1318

The appellant seeks entitlement to DIC under 38 U.S.C.A. 
§ 1318 primarily on an argument that the Veteran's total 
disablement due to macular degeneration existed for a 10-
year period prior to his death.  As the Board indicated at 
the hearing, there is no factual dispute that the Veteran's 
macular degeneration existed in the 10-year period prior to 
his death.  Rather, the issue involves a legal matter of 
when entitlement to service connection for that disability 
may be established.

In pertinent part, 38 U.S.C.A. § 1318 authorizes the payment 
of DIC to a surviving spouse in cases where a veteran's 
death was not service-connected, provided that the veteran 
was in receipt of or "entitled to receive" compensation at 
the rate of a 100 percent (total) rating due to service-
connected disabilities for a period of at least five years 
from the date of his discharge or release from active duty, 
or for 10 or more years immediately preceding his or her 
death.

The appellant filed her claim for DIC benefits in June 2008.  
This was after VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, in January 2000, to 
restrict the award of DIC benefits to cases where the 
veteran, during his or her lifetime, had established a right 
to receive total service-connected disability compensation 
for the period of time required by 38 U.S.C.A. § 1318, or 
would have established such right but for CUE in the 
adjudication of a claim or claims.  65 Fed. Reg. 3,388 (Jan. 
21, 2000).  The regulation, as amended, specifically 
prohibits "hypothetical entitlement" as an additional basis 
for establishing eligibility.

The facts in this case are not in dispute, and may be 
briefly summarized.  Historically, the Veteran's active 
service was from November 1942 to December 1945.  The 
Veteran was service-connected for malaria in 1947.  At the 
time of the Veteran's death, he had a non-compensable rating 
for the disability.

The Veteran filed a claim seeking service connection for his 
bilateral eye disability in December 1990 and in February 
1992.  The RO denied his claims.  The Veteran appealed and 
the Board denied his claim for service connection for 
bilateral macular degeneration in August 1997.  In June 
2003, the Veteran filed a petition to reopen his claim for 
service connection for a bilateral eye disability.  In April 
2004, the RO granted service connection for the Veteran's 
macular degeneration and assigned a total disability rating 
effective June 20, 2003, the date he filed his claim.  The 
Veteran died in March 2008, less than 5 years after he was 
awarded a total disability rating for his service-connected 
disability.

The appellant has challenged the 1997 Board decision which 
denied service connection for the Veteran's eye disability 
on the basis of CUE.  She has by inference challenged 
earlier RO decisions denying this claim, but such decisions 
are subsumed by the 1997 Board decision.  See 38 C.F.R. 
§ 20.1104; Dittrich v. West, 163 F.3d 1349 (Fed. Cir. 1998); 
Donovan v. West, 158 F. 3d 1377 (Fed. Cir. 1998); Chisem v. 
Gober, 10 Vet. App. 526, 528 (1997).  As such, the prior RO 
decisions cannot be challenged on a CUE basis.

In a separate decision under a separate docket number, the 
Board denies the appellant's motion seeking to revise or 
reverse the Board's August 1997 decision on the basis of 
CUE.  As such, there is no legal basis for revising the June 
2003 effective date of award for service connection for the 
Veteran's service-connected macular degeneration.

As the Veteran died more than 5-years following his 
separation from active service, and was not receiving or 
entitled to receive compensation at the 100 percent rate for 
the 10-year period immediately preceding his death, the 
criteria for an award of DIC under 38 U.S.C.A. § 1318 have 
not been met.

Accordingly, the appellant's claim for DIC benefits under 38 
U.S.C.A. § 1318 must be denied as a matter of law.

The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), the United States Department of Veterans 
Affairs (VA) has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must 
be provided prior to an initial unfavorable decision on a 
claim by the agency of original jurisdiction, or regional 
office (RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims also held that VA must 
provide notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC 
claim based on a condition not yet service connected.  Hupp 
v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there 
are particularized notice obligations with respect to a 
claim for DIC benefits, there is no preliminary obligation 
on the part of VA to conduct a pre decisional adjudication 
of the claim prior to providing a section 5103(a)-compliant 
notice.  

In this case, VA sent the appellant a notice letter in July 
2008 outlining the criteria necessary to establish 
entitlement to service connection for the Veteran's cause of 
death.  The letter did not include all of the Hupp criteria 
or outline the criteria for benefits under 38 U.S.C.A. 
§ 1318.  Since the appellant withdrew her claim for service 
connection for the Veteran's cause of death, any deficiency 
in the notice letter sent to her in July 2008 is deemed not 
prejudicial.  With respect to the claim under 38 U.S.C.A. § 
1318, the July 2008 notice letter did not notify the 
appellant of the criteria necessary to substantiate her 
claim; however, the appellant indicated her understanding of 
the criteria necessary for § 1318 benefits in her written 
statements and she further indicated her understanding of 
the criteria during her hearing before the Board in November 
2009.  Regardless, since the claim for benefits under 
38 U.S.C.A. § 1318 has been denied as a matter of law, any 
deficiency in notice is deemed not prejudicial to the 
appellant.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive 
the Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law); 
VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit).

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records, VA compensation and 
pension examinations, and reports of post-service private 
treatment and assessment.  The claims file also contains the 
appellant's statements in support of her claim.  The Board 
has carefully reviewed her statements, as well as the 
medical evidence in the claims file, and concludes that 
there has been no identification of further available 
evidence not already of record which would be necessary to 
adjudicate the claim for entitlement to DIC benefits under 
38 U.S.C.A. § 1318.  Therefore, the Board finds that all 
relevant facts have been properly and sufficiently 
developed, and that no further development is required to 
comply with the duty to assist the appellant in developing 
the facts pertinent to this claim.  Essentially, all 
available evidence that could substantiate this claim has 
been obtained.




ORDER

The claim of entitlement to service connection for the 
Veteran's cause of death is dismissed without prejudice.

The claim of entitlement to DIC under the provisions of 38 
U.S.C.A. § 1318 is denied.



____________________________________________
T. Mainelli
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


